SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 13, 2015 ZENDESK, INC. (Exact name of Registrant as Specified in Its Charter) Delaware 001-36456 26-4411091 (State or Other Jurisdictionof Incorporation) (CommissionFile Number) (IRS Employer Identification No.) 1019 Market Street San Francisco, California (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: 415.418.7506 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item7.01.Regulation FD Disclosure On October 13, 2015, Zendesk, Inc. (“Zendesk”) issued a press release announcing its acquisition of We Are Cloud SAS. A copy of this press release is furnished herewith as Exhibit 99.1 and is incorporated herein by reference. The information in this Item 7.01 (including Exhibit 99.1) shall not be deemed “filed” for purposes of Section 18 of the Exchange Act or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, regardless of any general incorporation language in such filing. Item9.01.Financial Statements and Exhibits (d) Exhibits 99.1Press Release dated October 13, 2015, issued by Zendesk, Inc. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Zendesk, Inc. (Registrant) By: /s/ Alan Black Alan Black Senior Vice President and Chief Financial Officer (Principal Financial and Accounting Officer) October 13, 2015 Exhibit Index ExhibitNo. Description Press Release, dated October 13, 2015, issued by Zendesk, Inc.
